Case 1:20-cr-00043-TSK-MJA Document 42 Filed 02/09/21 Page 1 of 5 PageID #: 86



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                     Plaintiff,

      v.                                        Crim. Action No.: 1:20-CR-43
                                                              (Judge Kleeh)

RYAN ASHLEY HUBBS,

                     Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 40],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On       January    21,    2021,   the    Defendant,       Ryan   Ashley   Hubbs

(“Hubbs”), appeared before United States Magistrate Judge Michael

J. Aloi and moved for permission to enter a plea of GUILTY to Count

Two of the Indictment, charging him with Carjacking, in violation

of Title 18, United States Code, Sections 2119(1). Hubbs stated

that he understood that the magistrate judge is not a United States

District       Judge,     and    Hubbs   consented     to    pleading     before    the

magistrate judge.          This Court referred Hubbs’s plea of guilty to

the   magistrate         judge    for    the   purpose      of   administering      the

allocution, pursuant to Federal Rule of Criminal Procedure 11,

making     a    finding    as    to   whether    the   plea      was    knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.
Case 1:20-cr-00043-TSK-MJA Document 42 Filed 02/09/21 Page 2 of 5 PageID #: 87



USA v. HUBBS                                                      1:20-CR-43
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 40],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Based upon Hubbs’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Hubbs

was competent to enter a plea, that the plea was freely and

voluntarily given, that Hubbs was aware of the nature of the

charges against him and the consequences of his plea, and that a

factual basis existed for the tendered plea.         The magistrate judge

issued a Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) [Dkt. No. 40] finding a factual basis for the

plea and recommending that this Court accept Hubbs’s plea of guilty

to Count Two of the Indictment.

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.         He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.           Neither Hubbs nor the

Government filed objections to the R&R.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 40], provisionally ACCEPTS Hubbs’s guilty plea, and

ADJUDGES him GUILTY of the crime charged in Count Two of the

Indictment.

                                      2
Case 1:20-cr-00043-TSK-MJA Document 42 Filed 02/09/21 Page 3 of 5 PageID #: 88



USA v. HUBBS                                                      1:20-CR-43
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 40],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

      Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

      1.    The Probation Officer shall undertake a presentence

investigation of Hubbs, and prepare a presentence investigation

report for the Court;

      2.    The    Government   and   Hubbs   shall   each    provide   their

narrative descriptions of the offense to the Probation Officer by

February 19, 2021;

      3.    The presentence investigation report shall be disclosed

to Hubbs, his counsel, and the Government on or before April 20,

2021;   however,    the   Probation   Officer   shall   not    disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

      4.    Counsel may file written objections to the presentence

investigation report on or before May 4, 2021;




                                      3
Case 1:20-cr-00043-TSK-MJA Document 42 Filed 02/09/21 Page 4 of 5 PageID #: 89



USA v. HUBBS                                                      1:20-CR-43
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 40],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      5.    The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before May

18, 2021; and

      6.    Counsel may file any written sentencing memorandum or

statements     and     motions   for   departure   from    the   Sentencing

Guidelines, including the factual basis for the same, on or before

June 1, 2021.

      The magistrate judge remanded Defendant to the custody of the

United States Marshals Service to be returned to the custody of

the state of West Virginia.

      The Court will conduct the Sentencing Hearing for Hubbs on

June 28, 2021, at 12:30 p.m., at the Clarksburg, West Virginia

point of holding court.          If counsel anticipates having multiple

witnesses    or   an   otherwise   lengthy   sentencing   hearing,    please

notify the Judge’s chamber staff so that an adequate amount of

time can be scheduled.

      It is so ORDERED.




                                       4
Case 1:20-cr-00043-TSK-MJA Document 42 Filed 02/09/21 Page 5 of 5 PageID #: 90



USA v. HUBBS                                                      1:20-CR-43
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 40],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: February 9, 2021


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      5
